DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 04/07/2022.


Status of Claims


Claims 1, 4, and 7 have been amended. 
Claims 1-2, 4-5, and 7-8 are now pending.


Response to Arguments

Applicant's arguments filed on 04/07/2022 regarding the 35 U.S.C. 101 rejection of claims 1-2, 4-5, and 7-8 have been fully considered. The Applicant argues the claims recites additional elements that integrate the judicial exception into a practical application and the claims as a whole amount to significantly more than the abstract idea itself.
The Examiner respectfully disagrees with the Applicant’s arguments. In light of the 35 U.S.C. 112(b) rejection of the claims, the claim limitations, as amended, do not reflect a practical application or significantly more. The claims need to distinctly point out the training and retraining of the same model (e.g. the machine learning model) in order reflect a practical application (i.e. improvement to machine learning technology) and to overcome the 101 rejection. Therefore, the 35 U.S.C. 101 rejection is maintained.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claims 1, 4,  and 7 are objected to because of the following informalities: 
Claims 1, 4, and 7 limitation of “wherein the replenishment data model is configured to hand self-learning and training over historical data based on data collected in real-time” should read “wherein the replenishment data model is configured to hand self-learning and training over the historical data and based on the data collected in real-time”, to reflect what’s written in paragraph [0057] of the publication.
Claims 1, 4, and 7 limitation of “generating, at least one product-replenishment recommendation…wherein the at least one product-replenishment recommendation comprises…and the safety stocks at the one or more service levels is generated based on a training data set” should read “generating, at least one product-replenishment recommendation…wherein the at least one product-replenishment recommendation comprises…and the safety stocks at the one or more service levels is generated based on the first set of data”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 4, and 7 include the limitations of “training a data model using a first set of data to generate a replenishment data model…wherein training the data model comprises modeling the retail scenario as a reinforcement learning model”, “retraining the replenishment data model using a second set of data…”, “estimating amount of safety stock for various policy definitions using the retrained reinforcement data model…”. The limitation speaks to first training “a data model”, then retraining “the replenishment data model”, and then using “the retrained reinforcement data model”. The claim never states that the “replenishment data model” is trained, however, the claim limitation includes “retraining the replenishment data model”. The claim then refers to the retrained data model as “the retrained reinforcement model”. As written, it is unclear on whether “a data model”, “replenishment data model”, and “reinforcement data model” are the same models or different models. Therefore, the claims are considered indefinite and are rejected under 35 U.S.C. 112(b). Dependent claims 2, 5, and 8 are also rejected. For examination purposes, the models will be interpreted as different models.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention, “Methods and System for Adaptive Inventory Replenishment”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal behavior) and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-2, 4-5, and 7-8 are directed to a statutory category, namely a process (claims 1-2), a machine (claims 4-5), and a manufacture (claims 7-8).
Step 2A (1): Independent claims 1, 4, and 7 are directed to an abstract idea of Certain Methods of Organizing Human Activity (i.e. managing personal behavior) and Mental Processes, based on the following claim limitations: “training a data model using a first set of data to generate a replenishment data model for a retail scenario; the training of the data model comprises modeling the retail scenario as a reinforcement learning model, wherein each state from a plurality of states in the reinforcement learning model represents values of one or more parameters of a product-inflow, a product-outflow, and an amount of damaged goods, at an instance of time; and the first set of data comprises historical data associated with the retails scenario, a plurality of selected factors associated with the retail scenario, and a plurality of replenishment policies associated with the retail scenario; collecting information on the product-inflow, the product-outflow, and the amount of damaged goods, as an input; processing the information using the replenishment data model; and generating a least one product-replenishment recommendation to replenish one or more products, based on the information and the replenishment data model, and with safety stock definitions, wherein a safety stock is defined using a combination of frequency of shortages, average shortages, average surplus, and corresponding policy definitions with pre-defined service levels, wherein the replenishment data model uses an appropriate replenishment policy to generate the recommendation, wherein the at least one product-replenishment recommendation comprises calculated values for re-order quantity, order frequency, and the safety stock at the one or more service levels generated based on a training data set; retraining the replenishment data model using a second set of data, wherein the second set of data comprises the first set of data and the information; and estimating amount of the safety stocks for various policy definitions using the retrained reinforcement data model and the safety stock definitions with the frequency of shortages, the average shortages, the average surplus, and the corresponding policy definitions with pre-defined service levels”. These claims are directed towards analyzing (e.g. modeling, training, and estimating) product data using a replenishment data model (i.e. mental processes) in order to generate product replenishment recommendations (i.e. instructions for an entity ~ certain methods of organizing human activity). Under the broadest reasonable interpretation of the claims, the invention can encompass a human using a data model to analyze product data to generate a product replenishment recommendation.  Dependent claims 2, 5, and 8 further describe the components of the replenishment data model. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Certain Methods of Organizing Human Activity” and subgroup of managing personal behavior which includes following rules or instructions and Mental Processes which includes observations, evaluations, judgments, and opinions. Certain Methods of Organizing Human Activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). As per the October 2019 PEG, claims that recite mental processes include limitations of “collecting information, analyzing it, and displaying certain results of the collection and analysis”. Therefore, claims 1-2, 4-5, and 7-8 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 4, and 7 recite additional elements of a processor, reinforcement learning approach, one or more hardware processors, collecting real-time information, data model configured to handle self-learning and training, a system comprising one or more hardware processors, a communication interface, a memory comprising a plurality of instructions, and a non-transitory computer readable medium for inventory replenishment. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to perform the abstract idea of product data analysis with data models and generate product replenishment recommendations. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-2, 4-5, and 7-8 do not integrate the judicial exception into a practical application and thus are not patent eligible.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 4, and 7 recite additional elements of a processor, reinforcement learning approach, one or more hardware processors, collecting real-time information, data model configured to handle self-learning and training, a system comprising one or more hardware processors, a communication interface, a memory comprising a plurality of instructions, and a non-transitory computer readable medium for inventory replenishment. As per the Applicant’s specification, the hardware processors can be implemented as one or more microprocessors, microcomputers, digital signal processors, CPS, etc. [0016]; reinforcement learning approach is recognized as a machine learning algorithm [0065]; self-learning and training is associated with the reinforcement learning approach/technique ([0056]-[0057]), real-time data is collected via sensors [0074]; a communication interface can include a variety of software and hardware interfaces such as web interface, a graphical user interface, etc. [0017]; memory can include any computer-readable medium known such as volatile memory, SRAM, DRAM, and/or non-volatile memory, etc. [0018]; and non-transitory computer readable medium can include RAM, ROM, volatile memory, nonvolatile memory, hard drives, CD ROMs, DVDs, flash drives, disks, and any other known physical storage media [0089]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-2, 4-5, and 7-8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Examiner Notes

In light of the 35 U.S.C. 112(b) rejection of the claims, the 35 U.S.C. 101 rejection is maintained. The claims need to distinctly point out the training and retraining of the same model (e.g. the machine learning model) in order reflect a practical application (i.e. improvement to machine learning technology) and to overcome the 101 rejection. Please contact the Examiner, if you have questions.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624